UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-1140



XIU Y. HUANG,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 28, 2008            Decided:   September 25, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Peter D. Lobel, New York, New York, for Petitioner. Jeffrey S.
Bucholtz, Acting Assistant Attorney General, M. Jocelyn Lopez
Wright, Assistant Director, Carol Federighi, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Xiu Yi Huang, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board of

Immigration Appeals dismissing her appeal from the immigration

judge’s denial of her requests for asylum, withholding of removal,

and protection under the Convention Against Torture.

              Huang first challenges the determination that she failed

to establish her eligibility for asylum.              To obtain reversal of a

determination denying eligibility for relief, an alien “must show

that    the   evidence    [s]he    presented   was    so   compelling     that    no

reasonable factfinder could fail to find the requisite fear of

persecution.”        INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).

We have reviewed the evidence of record and conclude that Huang

fails    to   show    that   the   evidence    compels     a   contrary   result.

Accordingly, we cannot grant the relief that she seeks.

              Additionally, we uphold the denial of Huang’s request for

withholding     of     removal.     “Because    the    burden     of   proof     for

withholding of removal is higher than for asylum--even though the

facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”               Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).          Because Huang failed to show that

she is eligible for asylum, she cannot meet the higher standard for

withholding of removal.


                                        2
          We also find that substantial evidence supports the

finding that Huang failed to meet the standard for relief under the

Convention Against Torture.     To obtain such relief, an applicant

must establish that “it is more likely than not that he or she

would be tortured if removed to the proposed country of removal.”

8 C.F.R. § 1208.16(c)(2) (2008).     We find that Huang failed to make

the requisite showing before the immigration court.

          Accordingly,   we   deny       the   petition   for   review.*   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            PETITION DENIED




     *
      We lack jurisdiction over Huang’s evidentiary challenges on
the ground that she failed to raise them on appeal to the Board.
See 8 U.S.C. § 1252(d)(1) (2006) (“A court may review a final order
of removal only if . . . the alien has exhausted all administrative
remedies available to the alien as of right.”); Asika v. Ashcroft,
362 F.3d 264, 267 n.3 (4th Cir. 2004) (holding that we lack
jurisdiction to consider an argument that was not raised before the
Board).


                                     3